DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-28 have been examined and are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim limitation “network component operative to” in claims 12 and 26 uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because “component operative to” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


CLAIM INTERPRETATION


Use of the words “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Claim elements in this application that use the words “means for” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the words “means for” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Independent claim 12 and 26 limitations: “network component operative to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "system for” coupled with functional language without reciting sufficient structure to achieve the function.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification does not show a corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
In addition, the original disclosure does not clearly describe an algorithm for each of the systems to overcome 35 U.S.C. § 112, second paragraph rejection.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4, 8-9, 12-15, 19-20, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (U.S. PGPub 2016/0359872) hereinafter Patterson.

	As per claim 1, Patterson teaches a method comprising:
 receiving an alarm notification (Patterson, see paragraph [0029], the intrusion detection panel receives signals from sensor types 28a (i.e., binary) motion sensor signals indicating that there has been motion in a room) 
determining that there is a verification for the alarm notification such that the alarm notification is not a false alarm (Patterson see paragraph [0032], The received metadata is analyzed by the intrusion detection panel 16 to discriminate true alarm conditions from false alarm occurrences) and
 pushing the alarm notification to an emergency network entity along with an indication that the alarm has been verified in response to determining that there is a verification (Patterson, see paragraph [0070], The enhanced sensor device 100 examines 140 the raw sensor data and/or metadata over time intervals, and applies 142 algorithms such as an order of arrival algorithm as collected from the multiple sensing elements 108a-108n on the enhanced sensor device 100. …the enhanced sensor device 100 determines 150 the presence or absence of a composite filter event declaration, which can be used to raise an alarm 128 (FIG. 9) and/or notify 130 (FIG. 9) an intrusion detection panel and/or central monitoring station).

As per claim 2, Patterson teaches the method of claim 1, further comprising: determining that there is at least one sensor in proximity to a device that sent the alarm notification; and determining that there is a verification of the alarm notification based on sensor data obtained from the at least one sensor (Patterson, see paragraph [0005], analyze the received sensor data for the presence of an alarm condition, receive sensor data from at least one other sensor device that is in a peer to peer relationship with the sensor device to validate whether the indicated alarm condition is a valid alarm or a false alarm).

As per claim 3, Patterson teaches the method of claim 2, further comprising: determining a severity score for the alarm notification based on the sensor data and pushing the alarm notification to the emergency network entity along with the severity score (Patterson, see paragraph [0062], … the particular levels. The levels are of successively increasing levels of concern or risk, typically with the highest level being an assertion of an alarm. For example, there can be five (5) user assignable levels of "awareness" as discussed below. [0063] 1=A point of protection was tripped, but nothing to worry about [0064] 2=watch--suspicious activity may be occurring [0065] 3=warning--out of policy activity has occurred [0066] 4=eminent threat of a breach [0067] 5=breach has occurred, emergency responders have been notified).

As per claim 4, Patterson teaches the method of claim 1, further comprising: providing a graphical user interface with an alarm queue on a display of the emergency network entity, the alarm queue comprising the alarm notification (Patterson, see paragraph [0062], When user-defined a user can use a user, e.g., graphical user interface to define the particular levels. The levels are of successively increasing levels of concern or risk, typically with the highest level being an assertion of an alarm).

As per claim 8, Patterson teaches the method of claim 1, further comprising: establishing a plurality of network connections with a plurality of emergency network entities; and pushing multiple verified alarm notifications to an emergency network entity based on each verified alarm having a location within a corresponding emergency network entity's geographic boundary (Patterson, see paragraph [0070], The enhanced sensor device 100 examines 140 the raw sensor data and/or metadata over time intervals, and applies 142 algorithms such as an order of arrival algorithm as collected from the multiple sensing elements 108a-108n on the enhanced sensor device 100. The enhanced sensor device 100 also receives 144 data from sensor devices as in FIG. 8 over the P2P network. The sensor device 100 applies 146 the local filter and global filter to filter the raw data from sensor device 100 and from others of the individual sensor devices and communicates 148 filter states or "filter events" with each other directly over the peer-to-peer network. The sensor device 100 processes the information based on the local filter state and the global filter state from filtering performed by other filters in other enhanced sensor devices. Based on the processing using the local and global filters, the enhanced sensor device 100 determines 150 the presence or absence of a composite filter event declaration, which can be used to raise an alarm 128 (FIG. 9) and/or notify 130 (FIG. 9) an intrusion detection panel and/or central monitoring station).

As per claim 9, Patterson teaches the method of claim 1, further comprising: determining an event type for the alarm notifications as an event type selected from a group consisting of: a fire emergency event, a police emergency event and a medical emergency event (Patterson, see paragraph [0008]… better utilize police department resources to handle real intrusion situations. Also see paragraph [0060], types of detections such as in a building that might be on fire) and pushing the event type to the emergency network entity along with the alarm notification and the indication that the alarm has been verified (Patterson, see paragraph [0070], The enhanced sensor device 100 examines 140 the raw sensor data and/or metadata over time intervals, and applies 142 algorithms such as an order of arrival algorithm as collected from the multiple sensing elements 108a-108n on the enhanced sensor device 100. …the enhanced sensor device 100 determines 150 the presence or absence of a composite filter event declaration, which can be used to raise an alarm 128 (FIG. 9) and/or notify 130 (FIG. 9) an intrusion detection panel and/or central monitoring station).

As per claim 12, an apparatus (Patterson, see paragraph [0004], intrusion system) comprising: 
a network component, operative to establish an Internet connection with an emergency network entity (Patterson, see paragraph [0023], The data or communication network 24 may include any combination of wired and wireless links capable of carrying packet and/or switched traffic)
alarm signal processor, operatively coupled to the network component, the alarm signal processor operative to (Patterson, see paragraph [0024], The intrusion detection panel 16 includes processor 32 and memory 34, storage 33,)
 receive an alarm notification (Patterson, see paragraph [0029], the intrusion detection panel receives signals from sensor types 28a (i.e., binary) motion sensor signals indicating that there has been motion in a room) 
determine that there is a verification for the alarm notification such that the alarm notification is not a false alarm; (Patterson see paragraph [0032], The received metadata is analyzed by the intrusion detection panel 16 to discriminate true alarm conditions from false alarm occurrences) and 
push the alarm notification to the emergency network entity along with an indication that the alarm has been verified in response to determining that there is a verification (Patterson, see paragraph [0070], The enhanced sensor device 100 examines 140 the raw sensor data and/or metadata over time intervals, and applies 142 algorithms such as an order of arrival algorithm as collected from the multiple sensing elements 108a-108n on the enhanced sensor device 100. …the enhanced sensor device 100 determines 150 the presence or absence of a composite filter event declaration, which can be used to raise an alarm 128 (FIG. 9) and/or notify 130 (FIG. 9) an intrusion detection panel and/or central monitoring station).

As per claim 13, Patterson teaches the apparatus of claim 12, wherein the alarm signal processor is further operative to: determine that there is at least one sensor in proximity to an alarm that sent the alarm notification; and determine that there is a verification of the alarm notification based on sensor data obtained from the at least one sensor (Patterson, see paragraph [0005], analyze the received sensor data for the presence of an alarm condition, receive sensor data from at least one other sensor device that is in a peer to peer relationship with the sensor device to validate whether the indicated alarm condition is a valid alarm or a false alarm).

As per claim 14, Patterson teaches the apparatus of claim 13, wherein the alarm signal processor is further operative to: determine a severity score for the alarm notification based on the sensor data; and push the alarm notification to the emergency network entity along with the severity score  (Patterson, see paragraph [0062], … the particular levels. The levels are of successively increasing levels of concern or risk, typically with the highest level being an assertion of an alarm. For example, there can be five (5) user assignable levels of "awareness" as discussed below. [0063] 1=A point of protection was tripped, but nothing to worry about [0064] 2=watch--suspicious activity may be occurring [0065] 3=warning--out of policy activity has occurred [0066] 4=eminent threat of a breach [0067] 5=breach has occurred, emergency responders have been notified).

As per claim 15, Patterson teaches the apparatus of claim 12, further comprising: an emergency network manager, operatively coupled to the alarm signal processor and to the network component, the emergency network manager operative to: provide a graphical user interface with an alarm queue on a display of the emergency network entity, the alarm queue comprising the alarm notification. (Patterson, see paragraph [0062], When user-defined a user can use a user, e.g., graphical user interface to define the particular levels. The levels are of successively increasing levels of concern or risk, typically with the highest level being an assertion of an alarm).

As per claim 19, Patterson teaches the apparatus of claim 13, wherein the alarm signal processor is further operative to: establish a plurality of network connections with a plurality of emergency network entities; and push multiple verified alarm notifications to each emergency network entity based on each alarm location corresponding to each emergency network entity's geographic boundary  (Patterson, see paragraph [0070], The enhanced sensor device 100 examines 140 the raw sensor data and/or metadata over time intervals, and applies 142 algorithms such as an order of arrival algorithm as collected from the multiple sensing elements 108a-108n on the enhanced sensor device 100. …the enhanced sensor device 100 determines 150 the presence or absence of a composite filter event declaration, which can be used to raise an alarm 128 (FIG. 9) and/or notify 130 (FIG. 9) an intrusion detection panel and/or central monitoring station).

As per claim 20, Patterson teaches the apparatus of claim 13, wherein the alarm signal processor is further operative to: determine an event type for each alarm notification as an event type selected from the group of: a fire emergency event, a police emergency event and a medical emergency event; (Patterson, see paragraph [0008]… better utilize police department resources to handle real intrusion situations. Also see paragraph [0060], types of detections such as in a building that might be on fire) and push the event type to the emergency network entity along with the alarm notification and the indication that the alarm has been verified  (Patterson, see paragraph [0070], The enhanced sensor device 100 examines 140 the raw sensor data and/or metadata over time intervals, and applies 142 algorithms such as an order of arrival algorithm as collected from the multiple sensing elements 108a-108n on the enhanced sensor device 100. …the enhanced sensor device 100 determines 150 the presence or absence of a composite filter event declaration, which can be used to raise an alarm 128 (FIG. 9) and/or notify 130 (FIG. 9) an intrusion detection panel and/or central monitoring station).

As per claim 23, Patterson teaches an emergency data manager comprising: 
a network component, operative to establish an Internet connection with an emergency network entity; (Patterson, see paragraph [0023], The data or communication network 24 may include any combination of wired and wireless links capable of carrying packet and/or switched traffic)
an alarm signal processor, operatively coupled to the network component, the alarm signal processor operative to: (Patterson, see paragraph [0024], The intrusion detection panel 16 includes processor 32 and memory 34, storage 33,)
determine valid alarms and false alarms for a plurality of alarm inputs received by the alarm signal processor from a plurality of alarms systems; (Patterson see paragraph [0032], The received metadata is analyzed by the intrusion detection panel 16 to discriminate true alarm conditions from false alarm occurrences)
push alarms that are determined to be valid alarms and not false alarms to the emergency network entity over the Internet connection; (Patterson, see paragraph [0070], The enhanced sensor device 100 examines 140 the raw sensor data and/or metadata over time intervals, and applies 142 algorithms such as an order of arrival algorithm as collected from the multiple sensing elements 108a-108n on the enhanced sensor device 100. …the enhanced sensor device 100 determines 150 the presence or absence of a composite filter event declaration, which can be used to raise an alarm 128 (FIG. 9) and/or notify 130 (FIG. 9) an intrusion detection panel and/or central monitoring station). and
 provide a portal graphical user interface to the emergency network entity that displays alarms pushed by the alarm signal processor to the emergency network entity in an alarm queue (Patterson, see paragraph [0062], graphical user interface to define the particular levels. The levels are of successively increasing levels of concern or risk, typically with the highest level being an assertion of an alarm. For example, there can be five (5) user assignable levels of "awareness" as discussed below. [0063] 1=A point of protection was tripped, but nothing to worry about [0064] 2=watch--suspicious activity may be occurring [0065] 3=warning--out of policy activity has occurred [0066] 4=eminent threat of a breach [0067] 5=breach has occurred, emergency responders have been notified).

As per claim 26, 
		[Rejection rational for claim 23 is applicable]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 10, 11, 16, 17, 21, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. PGPub 2016/0359872) in view of Piett at al. (USPGPub 2016/0337831).

As per claim 5, Patterson doesn’t explicitly teach the method of claim 4, further comprising: providing a map view along with the alarm queue, the map view comprising at least one location indicator corresponding to a location of a device that sent the alarm notification.
In analogous art Piett teaches the method of claim 4, further comprising: providing a map view along with the alarm queue, the map view comprising at least one location indicator corresponding to a location of a device that sent the alarm notification (Piett, see paragraph [0074], The markers 404a-404e are placed on a map or other graphical representation (e.g., a floorplan) of the actual physical location. As shown in FIG. 4, the user interface 402 shows a floorplan of the third floor of, e.g., a building).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Piett and apply them on the teaching of Patterson as doing so would help in determining and managing the location of a calling device during an emergency. (Piett, see paragraph [0018]).

As per claim 6, Patterson doesn’t explicitly teach the method of claim 2, further comprising: providing a graphical user interface with an alarm queue on a display of the emergency network entity, the alarm queue comprising the alarm notification; and providing a map view within the graphical user interface, along with the alarm queue, the map view comprising at least a first location indicator corresponding to a location of the device that sent the alarm notification, and at least a second indicator corresponding to location of the at least one sensor.
In analogous art Piett teaches the method of claim 2, further comprising: providing a graphical user interface with an alarm queue on a display of the emergency network entity, the alarm queue comprising the alarm notification; and providing a map view within the graphical user interface, (Piett, see map and GUI in fig. 4) along with the alarm queue, the map view comprising at least a first location indicator corresponding to a location of the device that sent the alarm notification, and at least a second indicator corresponding to location of the at least one sensor. (Piett, see paragraph [0074], The markers 404a-404e are placed on a map or other graphical representation (e.g., a floorplan) of the actual physical location. As shown in FIG. 4, the user interface 402 shows a floorplan of the third floor of, e.g., a building).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Piett and apply them on the teaching of Patterson as doing so would help in determining and managing the location of a calling device during an emergency. (Piett, see paragraph [0018]).

As per claim 10, Patterson doesn’t explicitly teach the method of claim 1, further comprising: establishing an interactive voice response (IVR) call to a contact phone number associated with the alarm notification via an IVR call flow logic; receiving a verification input to the IVR call flow logic in response to the IVR call; and determining that there is a verification for the alarm notification such that the alarm notification is not a false alarm based on the verification input.
In analogous art Piett teaches the method of claim 1, further comprising: establishing an interactive voice response (IVR) call to a contact phone number associated with the alarm notification via an IVR call flow logic; (Piett, see paragraph [0084], a user interface layer 603 to present data and expose ruleset management functions based on the logged-in user's access permissions, and a system interface layer 604 to interact with other systems, including but not limited to one or more notification system(s) 605 and an interactive voice response (IVR) system 606.) receiving a verification input to the IVR call flow logic in response to the IVR call; and determining that there is a verification for the alarm notification such that the alarm notification is not a false alarm based on the verification input (Piett, see paragraph [0086], interfaces to emergency call answering and routing systems, automated attendant/interactive voice response (IVR) systems 606 to control the routing, play specific messages to the emergency caller, or solicit input from the caller such as via DTMF tones or speech recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Piett and apply them on the teaching of Patterson as doing so would help in determining and managing the location of a calling device during an emergency. (Piett, see paragraph [0018]).

As per claim 11,
		[Rejection rational for claim 10 is applicable]. 
As per claim 16, 
		[Rejection rational for claim 5 is applicable]. 

As per claim 17 and 24 
		[Rejection rational for claim 6 is applicable]. 

As per claim 21, 22 and 27
		[Rejection rational for claim 10 is applicable]. 


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. PGPub 2016/0359872) in view of Koskas at al. (USPGPub 2017/0188216).

As per claim 7, Patterson doesn’t explicitly teach the method of claim 1, wherein determining that there is a verification for the alarm notification such that the alarm notification is not a false alarm, comprises: determining that there is a verification for the alarm notification such that the alarm notification is not a false alarm via a logic component trained using machine learning.
In analogous art Koskas teaches the method of claim 1, wherein determining that there is a verification for the alarm notification such that the alarm notification is not a false alarm, comprises: determining that there is a verification for the alarm notification such that the alarm notification is not a false alarm via a logic component trained using machine learning (Koskas, see paragraph [0015], system and method of the present invention can learn the subscriber behavior by using machine learning for reducing for example false negative of emergency situations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Koskas and apply them on the teaching of Patterson as doing so would reduce false negative emergencies and false alarms. (Koskas, see paragraph [0015]). 

As per claim 18,
		[Rejection rational for claim 7 is applicable]. 

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. PGPub 2016/0359872) in view of Buck at al. (USPGPub 2014/0148120).

As per claim 25, Patterson doesn’t explicitly teach the emergency data manager of claim 23, further comprising: messaging logic, operatively coupled to the network component and to the alarm signal processor; and wherein the alarm signal processor is further operative to: provide a second portal graphical user interface to an alarm screener network central station; and control the messaging logic to provide a chat capability between the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station to facilitate communication of alarm related information for alarms in an alarm queue displayed on both the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station.
In analogous art Buck teaches the emergency data manager of claim 23, further comprising: messaging logic, operatively coupled to the network component and to the alarm signal processor; and wherein the alarm signal processor is further operative to: provide a second portal graphical user interface to an alarm screener network central station; and control the messaging logic to provide a chat capability between the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station to facilitate communication of alarm related information for alarms in an alarm queue displayed on both the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station (Buck, see paragraph [0074], when a "Report by Chat" icon 702b is selected, the instructions 217 associated with the corresponding event option 215 can direct the execution module 218 to establish a connection with a chat service for real-time text-based communications between the responding user 110 using the lost mobile communication device 200 and the lost device contact 110c. In an embodiment, the contact information 234 can include information identifying the chat service and a destination identifier associated with the contact 110c. The execution module 218 can retrieve this information from the contact information 234 of the lost device contact 110c and can invoke the connection module 220f, which can be configured to establish the connection with the chat service. As always, the connection module 220f can be configured to execute this task without displaying on the GUI 201a the contact's contact information 234).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Buck and apply them on the teaching of Patterson as doing so would provide better management of emergency events. (Buck, see paragraph [0074]).

Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. PGPub 2016/0359872) in view of Piett at al. (USPGPub 2016/0337831) and further in view of Buck at al. (USPGPub 2014/0148120).

As per claim 28, Patterson-Piett doesn’t explicitly teach the method of claim 27, further comprising: providing a second portal graphical user interface to an alarm screener network central station; and providing a chat capability between the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station to facilitate communication of alarm related information for alarms in an alarm queue displayed on both the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station.
In analogous art Buck teaches the method of claim 27, further comprising: providing a second portal graphical user interface to an alarm screener network central station; and providing a chat capability between the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station to facilitate communication of alarm related information for alarms in an alarm queue displayed on both the portal graphical user interface to the emergency network entity and the second portal graphical user interface to the alarm screener network central station (Buck, see paragraph [0074], when a "Report by Chat" icon 702b is selected, the instructions 217 associated with the corresponding event option 215 can direct the execution module 218 to establish a connection with a chat service for real-time text-based communications between the responding user 110 using the lost mobile communication device 200 and the lost device contact 110c. In an embodiment, the contact information 234 can include information identifying the chat service and a destination identifier associated with the contact 110c. The execution module 218 can retrieve this information from the contact information 234 of the lost device contact 110c and can invoke the connection module 220f, which can be configured to establish the connection with the chat service. As always, the connection module 220f can be configured to execute this task without displaying on the GUI 201a the contact's contact information 234).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Buck and apply them on the teaching of Patterson as doing so would provide better management of emergency events. (Buck, see paragraph [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449